Case: 3:19-cv-00234-NBB-RP Doc #: 132-15 Filed: 10/26/20 1 of 2 PageID #: 1035




                     Exhibit O
Case: 3:19-cv-00234-NBB-RP Doc #: 132-15 Filed: 10/26/20 2 of 2 PageID #: 1036




   COMMENTS :

   Share Admin at 6/28/2019 5:15:13 PM : LazyApproval by AMeggs@TeamCenturion.com Approve




   April Meggs, BSN, CCHP, CC-NM

   Vice President of Operations




   [cid:image003.png@01D4C228.62473060]




   111 East Capitol St.

   Jackson, MS. 39201

   Direct: 601-965-5971

   Mobile: 601-788-4752

   Fax: 601-965-5975

   ameggs@teamcenturion.com | CenturionManagedCare.com




   Owens, Grace at 6/28/2019 4:53:06 PM : Employee termination due to security lock out.




                                                                                   MHMHP 000080
